Result of Shareholder Votes The Annual Meeting of Shareholders of the Fund was held April 3, 2013.Common shareholders voted on the election of Trustees. With regards to the election of the following Trustees by common shareholders of the Trust: Number of Shares Number of Shares Number of Shares In Favor Against Withheld Donald C. Cacciapaglia Robert B. Karn III Ronald E. Toupin, Jr. The other Trustees of the Trust whose terms did not expire in 2013 are Randall C. Barnes, Roman Friedrich III, and Ronald A. Nyberg.
